Name: 88/484/EEC: Commission Decision of 26 July 1988 amending Commission Decision 88/189/EEC of 16 March 1988 concerning the establishment of overall quantities of food aid for 1988 and establishing a list of products to be supplied as food aid
 Type: Decision
 Subject Matter: nan
 Date Published: 1988-08-30

 Avis juridique important|31988D048488/484/EEC: Commission Decision of 26 July 1988 amending Commission Decision 88/189/EEC of 16 March 1988 concerning the establishment of overall quantities of food aid for 1988 and establishing a list of products to be supplied as food aid Official Journal L 239 , 30/08/1988 P. 0034 - 0035*****COMMISSION DECISION of 26 July 1988 amending Commission Decision 88/189/EEC of 16 March 1988 concerning the establishment of overall quantities of food aid for 1988 and establishing a list of products to be supplied as food aid (88/484/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food aid policy and food aid management (1) as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 5 thereof, Whereas on 16 March 1988, although the budget had not been adopted, the Commission took an initial Decision establishing the overall quantities of food aid for 1988 in order to be able to begin implementation of its food-aid programme; Whereas following the adoption of the Community's budget for 1988 that Decision should be amended, account being taken of price movements and of the food situation in developing countries; Whereas the measures provided for in this Decision are in accordance with the opinion of the Food Aid Committee, HAS DECIDED AS FOLLOWS: Sole Article Annex I to Commission Decision 88/189/EEC (3) of 16 March 1988 is replaced by the Annex to this Decision. Done at Brussels, 26 July 1988. For the Commission Lorenzo NATALI Vice-President (1) OJ No L 370, 30. 12. 1986, p. 1. (2) OJ No L 168, 1. 7. 1988, p. 7. (3) OJ No L 85, 30. 3. 1988, p. 32. ANNEX 'ANNEX I Quantities of food aid to be made available in 1988: - cereals: (a) an initial instalment of 927 700 tonnes, (b) a second instalment of up to 232 300 tonnes, - milk powder: a maximum of 110 000 tonnes, - butteroil: a maximum of 25 000 tonnes, - sugar: a maximum of 11 000 tonnes, - vegetable oil (seed oil and olive oil): a maximum of 34 000 tonnes, - other products: quantities corresponding to not more than 291 262 tonnes of cereal equivalent, - food aid made up of the products listed above and intended to cover exceptional food shortages, corresponding to a maximum of 200 000 tonnes of cereal equivalent.'